Title: To James Madison from Robert R. Livingston, 18 January 1806
From: Livingston, Robert R.
To: Madison, James


                    
                        Dear Sir
                        ClerMont 18th. Jany. 1806
                    
                    I have but just received the enclosed from Mr Mitchel with a request to forward it to you. He complains in his Letter to me of Mr. Barnets exercising authority within his Jurisdiction. When a commission of Vice Consul

was sent him I considered it either as a supersedins [sic] of Mr Barnets commission, or at least as vesting the right in Mr. Mitchel till Mr Barnet by removing to Havre put himself in a situation to exercise the office, because I believed the president could not intend to create a sinecure office in Mr. Barnet, nor could he have intended that Mr Michel [sic] should only have been his deputy, since the consuls were always in the habit of naming their own deputies. Mr. Barnet still remains at Paris, & I presume does not intend, at least in the present state of things, to remove to Havre. And yet he has taken possession of the office by creating a deputy at the only port that remains open in the district of Havre. You will of course sir give such directions as you think proper on the subject, I can only say, that Mr Mitchel is a very respectable man, & very attentive to his duty. He has been so unfortunate (in common with all the American creditors at Paris) as to incur the displeasure of the commissioners of claims, & in his letter to me attributes to that cause this unexpected exercise of authority by Mr. Barnet. Should the president consider Mr Mitchels commn. as vacant, I can with confidence recommend him to any other that the president may propose to appoint him to. He mentions to me that Cadiz is understood to be vacant, or at least not filled by an American Citizen, & expresses a wish that it may be found agreeable to you to give him that, or any other appointment worth his acceptance.
                    I hope there may be some foundation in the report that our affairs with Spain are in a train for accomodation, for I really dread a rupture with her, till measures are taken to detatch France from her, since I know the warmth & irritability of the Emperors disposition, & should a peace be patched up this winter (which is highly probable) I believe England would see with pleasure the transportation of a large french force to Louisiana, which, considering the interior weakness of the adjoining states, & the defenceless situation of our richest ports, would be able to give us a great deal of trouble tho they should be ultimatly expelled. Should our purchase of Louisania prove the cause of an expensive war, it will afford a great triumph to the enemies of the administration. The forced trade to St Domingo will also I think contribute very much to alienate France from us. I know the Emperor is more sore upon that, than upon any other subject. Nor do I think the arming of private vessels for such an object with out the consent of government can be authorized by the law of nations. There are very important circumstances in which the case of St Domingo differs from that of a province emancipating itself. I confide fully in the wisdom & prudence of the administration on this occasion. Were I however to venture an opinion, it would be that such special Embassy as would flatter the pride of France, should preceed hostilities. When I advised other measures, the Emperor had not been committed, Tallerand was friendly to us, & I was sure of their favourable interference with Spain. I am sorry the opinion

I gave you on the subject of such an Embassy before I left France did not concur with your wishes in the present perplexed state of our affairs, I feel that you could not be spared.
                    I pray you to present my respectful comps to Mrs. Madison & Mr & Mrs. Cutts & believe me to be with the truest esteem & attatchment Dear Sir, Your Most obedient hum, Servt.
                    
                        Rob R Livingston
                    
                